Continuing Abatement Order filed November 3, 2022




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00078-CV
                                  ____________

    MINAZ HASSANALI AND WESTMONT HOSPITALITY GROUP,
                          Appellants

                                        V.

MAHENDRA KAPADIA AND WESTCHASE INTERESTS, LLC, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-51498

                  CONTINUING ABATEMENT ORDER

      On August 30, 2022, we abated this appeal for sixty days. On October 28,
2022, appellants filed an unopposed motion requesting that we continue the
abatement of this appeal. That motion is GRANTED.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until December 30, 2022. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.

                                  PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.